IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT



                                        No. 01-50702
                                      Summary Calendar



       WAYNE BEAN,

                                                            Plaintiff-Appellant,

                                             versus

       LARRY G. MASSANARI, ACTING
       COMMISSIONER OF SOCIAL SECURITY,

                                                            Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Western District of Texas
                             (USDC No. W-00-CV-118)
           _______________________________________________________

                          December 19, 2001
Before REAVLEY, HIGGINBOTHAM and WIENER, Circuit Judges.

PER CURIAM:*

       Wayne Bean appeals the district court’s judgment which affirmed the decision of

the Commissioner of Social Security denying his application for social security disability

benefits. Our review of the Commissioner’s decision is limited to determining whether


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
that decision is supported by substantial evidence and whether the Commissioner

employed the correct legal standards. See Ripley v. Chater, 67 F.3d 552, 555 (5th Cir.

1995).

         We agree with the district court, as set out at length in the order of the magistrate

judge, that the Commissioner’s decision is supported by substantial evidence and that the

correct legal standards were employed. More specifically, substantial evidence supports

the conclusion of the administrative law judge that under the fourth step of the sequential

analysis for determining disability, see Crowley v. Apfel, 197 F.3d 194, 197-98 (5th Cir.

1999), Bean retains the residual functional capacity to return to his past relevant work.

         We have reviewed the record and cannot agree with Bean that evidence before the

Commission compelled a finding that Bean’s physical and psychological problems,

considered separately or in combination, rendered him disabled. We also cannot agree

with Bean that the administrative law judge (ALJ) failed to give due consideration to the

opinions of treating physicians and Bean’s subjective complaints of pain. Such evidence

should be and was considered by the ALJ, but it is not necessarily dispositive. See

Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994) (stating that treating physician’s

opinions and diagnoses “should be accorded considerable weight,” but “are far from

conclusive”); Wren v. Sullivan, 925 F.2d 123, 128 (5th Cir. 1991) (stating that ALJ must

consider subjective evidence of pain, but that determination of pain’s disabling nature is

within ALJ’s discretion).

         AFFIRMED.

                                                2